Case: 12-15223   Date Filed: 05/08/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15223
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:12-cr-20277-CMA-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MARIA MARLENY GRAJALES JARAMILLO,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 8, 2013)

Before TJOFLAT, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-15223     Date Filed: 05/08/2013    Page: 2 of 4


      Maria Marleny Grajales Jaramillo appeals the concurrent 46-month’s prison

sentences she received after pleading guilty to two drug-trafficking offenses,

importing and possessing with the intent to distribute 100 grams or more of heroin,

in violation of 21 U.S.C. §§ 952(a) and 841(a)(1). The District Court imposed

these sentences at the low end of the Guidelines sentencing range. On appeal

Grajales Jaramillo argues that the court clearly erred by refusing to grant a

minor-role downward adjustment of her offense level because she served only as a

“human container” by bringing heroin into the United States from Colombia. She

also argues that the sentences are substantively unreasonable because they are too

harsh, given her poor and desperate background in Colombia.

                                          I.

      We review the district court’s decision as to a minor-role adjustment for

clear error. United States v. De Varon, 175 F.3d 930, 934, 937 (11th Cir. 1999)

(affirming the denial of the minor-role adjustment to a defendant who had

smuggled 70 heroin-filled pellets into the United States from Colombia). Pursuant

to U.S.S.G. § 3B1.2(b), a defendant who is a minor participant in any criminal

activity can receive a two-level reduction of her offense level. U.S.S.G.

§ 3B1.2(b). In determining whether to grant the minor-role reduction, the

sentencing court is required to measure the defendant’s role against her relevant

conduct, or the relevant conduct attributable to the defendant in calculating her


                                          2
               Case: 12-15223     Date Filed: 05/08/2013    Page: 3 of 4


base offense level. Id. at 940-41. Where the relevant conduct attributed to a

defendant is identical to the defendant’s actual conduct, the defendant cannot prove

that she is entitled to a minor-role adjustment simply by pointing to a broader

criminal scheme in which she was a minor participant, but for which she was not

held accountable. Id. at 941. Specifically, when a drug courier’s relevant conduct

is limited to her own act of importation, the district court is entitled to conclude

that the courier played an important role as to the importation of those drugs. Id.

at 942-43. The court should grant the minor-role reduction only if the defendant

can establish that she played a relatively minor role in the conduct for which she

was held accountable, not a minor role in any larger conspiracy. Id. at 944. The

court is permitted to measure the defendant’s conduct against that of other

participants in the relevant criminal scheme only where the record evidence is

sufficient to do so and only as to those participants who were involved in the

relevant conduct attributed to the defendant. Id.

      After reviewing the record, we are satisfied that the District Court did not err

in denying Grajales Jaramillo a minor-role downward adjustment of her offense

level. The facts of this case are nearly identical to the facts in DeVaron, which

denied a minor-role adjustment. She was held accountable for the heroin she

brought to the United States, not for any relevant conduct involving a broader

criminal scheme.


                                           3
               Case: 12-15223      Date Filed: 05/08/2013    Page: 4 of 4


                                            II.

      Typically, the reasonableness of a sentence will be reviewed under a

deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 41,

128 S.Ct. 586, 591, 169 L.Ed.2d 445 (2007). However, when, at sentencing, the

defendant fails to object to her sentence after being given an opportunity to do so

by the district court, the challenges to the sentence on appeal will be reviewed only

for plain error. United States v. Jones, 899 F.2d 1097, 1102-03 (11th Cir. 1990),

overruled in part on other grounds by United States v. Morrill, 984 F.2d 1136

(11th Cir. 1993) (en banc). “To establish plain error, a defendant must show there

is (1) error, (2) that is plain, and (3) that affects substantial rights.” United States

v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005). We will recognize plain error

“only if the error seriously affect[s] the fairness, integrity, or public reputation of

judicial proceedings.” Id. (quotation omitted) (alteration in original).

      We find no error here, much less plain error. Grajales Jaramillo points to no

binding precedent, and we are aware of none, that would have informed the

District Court that the sentences it was imposing were substantively

unreasonable—especially sentences imposed at the low end of an error-free

calculation of the Guidelines sentencing range.

      AFFIRMED.




                                            4